DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated September 8, 2022 in response to a non-final office action.  Claims 1, 3, 5, 7, 10, 12, 14, 16, and 19 have been amended.  Claims 2, 6, 11, 15, and 20 have been cancelled.  Claims 21-25 have been added.  Claims 1, 3-5, 7-10, 12-14, 16-19, and 21-25 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et.al. (US Patent Application Publication, 20190199615, hereinafter, “Zhang”) in view of Agiwal et.al. (US Patent Application Publication, 20210068162, hereinafter, “Agiwal”), further in view of Luo et.al. (US Patent Application Publication, 20210058134, hereinafter, “Luo”).
Regarding claim 1, Zhang teaches:
A method for processing beam failure, performed by a terminal, the method (Zhang: the UE performs the beam-tracking failure determination.  Fig. 8 and ¶ [0051]), comprising: 
determining a beam failure recovery event (Zhang: At step 801, the UE performs the beam-tracking failure determination. At step 802, the UE determines whether the beam tracking failed ... If step 802 determines yes, the UE moves to step 803 [i.e., start of beam failure recovery process, which is the beam alignment procedure].  Fig. 8 and ¶ [0051]), wherein the beam failure recovery event comprises that an abnormality occurs (Zhang: the UE moves to step 811 and starts the beam alignment procedure. If the beam alignment procedure fails, at step 812 [i.e., abnormality occurred during beam tracking failure recovery; both beam switch request and beam alignment failed].  Fig. 8 and ¶ [0053] in a beam failure recovery procedure (Zhang: FIG. 8 shows an exemplary flow chart of the beam-switching request procedure as a recovery procedure.  Fig. 8 and ¶ [0051]); and
executing a specific operation according to the beam failure recovery event (Zhang: If the beam alignment procedure fails, at step 812, the UE sends beam-tracking indicator to the higher layer [i.e., a specific operation].  Fig. 8 and ¶ [0053]).
Although Zhang teaches an UE performing a recovery procedure after determining a beam-tracking failure,  Zhang does not explicitly teach:
or at least two cells both undergo a beam failure recovery;
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure, or a new beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell; or
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a new beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure; or
wherein that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo their respective beam failure recovery, when a new beam failure occurs in the first cell and another new beam failure occurs in the second cell. 
However, in the same field of endeavor, Agiwal teaches:
or at least two cells both undergo a beam failure recovery (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [one of two cells] for which beam failure recovery is initiated at operation 230a … If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., second of two cells] configured RACH resource.  Fig. 2a and ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Agiwal above in order to provide beam failure recovery. (Agiwal, ¶ [0023]).
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell, or a new beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell; or
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a new beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure; or
wherein that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo their respective beam failure recovery, when a new beam failure occurs in the first cell and another new beam failure occurs in the second cell. 
However, in the same field of endeavor, Luo teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure (Luo: the process proceeds to Step S208 to initiate the beam failure recovery process (such as performing random access, etc.) ... when the beam failure recovery fails [i.e., beam failure during beam failure recovery], the count value of the beam failure instance counter is initialized (Step S209), and the beam failure reset timer is initiated (Step S210).  Fig. 3B and ¶ [0099-0101]) performed in the first cell (Luo: the UE may initiate a “beam failure recovery” process: selecting a good quality beam from the measured beams, and transmitting a “beam failure recovery request” to the base station [i.e., base station in the first cell] through the uplink channel resource pre-associated with the beam.  ¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Luo above in order to avoid false beam failures. (Luo, ¶ [0012]).

Regarding claim 5, Zhang-Agiwal-Luo discloses on the features with respect to claim 1 as outlined above.
Agiwal further teaches:
wherein the first cell is a primary cell (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [i.e., primary cell] for which beam failure recovery is initiated at operation 230a.  Fig. 2a and ¶ [0088]), and the second cell is a secondary cell (Scell) (Agiwal: If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., secondary cell] configured RACH resource.  Fig. 2a and ¶ [0088]); or
wherein the primary cell comprises at least one of: a primary cell (Pcell), a Pcell in a master cell group (MCG), a primary secondary cell (PScell) in a secondary cell group (SCG) and a special cell (Spcell) (Agiwal: For DC operation the term SpCell (i.e., Special Cell) [i.e., primary cell] refers to the PCell of the MCG or the PSCell of the SCG, otherwise the term SpCell refers to the PCell.  ¶ [0011]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 1.  

Regarding claim 10, Zhang teaches:
A terminal, comprising: a memory, a processor and a program stored in the memory and configured to be executed by the processor (Zhang: Processor 132 processes the received baseband signals and invokes different functional modules to perform features in mobile station 107. Memory 131 stores program instructions and data 134 to control the operations of mobile station 107.  Fig. 1 and ¶ [0026]), wherein the processor is configured to execute the program to implement steps of a method for processing beam failure, performed by the terminal, the method comprising (Zhang: the UE performs the beam-tracking failure determination.  Fig. 8 and ¶ [0051]): 
determining a beam failure recovery event (Zhang: At step 801, the UE performs the beam-tracking failure determination. At step 802, the UE determines whether the beam tracking failed ... If step 802 determines yes, the UE moves to step 803 [i.e., start of beam failure recovery process, which is the beam alignment procedure].  Fig. 8 and ¶ [0051]), wherein the beam failure recovery event comprises that an abnormality occurs (Zhang: the UE moves to step 811 and starts the beam alignment procedure. If the beam alignment procedure fails, at step 812 [i.e., abnormality occurred during beam tracking failure recovery; both beam switch request and beam alignment failed].  Fig. 8 and ¶ [0053] in a beam failure recovery procedure (Zhang: FIG. 8 shows an exemplary flow chart of the beam-switching request procedure as a recovery procedure.  Fig. 8 and ¶ [0051]); and
executing a specific operation according to the beam failure recovery event (Zhang: If the beam alignment procedure fails, at step 812, the UE sends beam-tracking indicator to the higher layer [i.e., a specific operation].  Fig. 8 and ¶ [0053]).
Although Zhang teaches an UE performing a recovery procedure after determining a beam-tracking failure,  Zhang does not explicitly teach:
or at least two cells both undergo a beam failure recovery;
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure, or in the first cell, or a new beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell; or
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a new beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure; or
wherein that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo their respective beam failure recovery, when a new beam failure occurs in the first cell and another new beam failure occurs in the second cell. 
However, in the same field of endeavor, Agiwal teaches:
or at least two cells both undergo a beam failure recovery (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [one of two cells] for which beam failure recovery is initiated at operation 230a … If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., second of two cells] configured RACH resource.  Fig. 2a and ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Agiwal above in order to provide beam failure recovery. (Agiwal, ¶ [0023]).
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure, or in the first cell, or a new beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell; or
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a new beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure; or
wherein that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo their respective beam failure recovery, when a new beam failure occurs in the first cell and another new beam failure occurs in the second cell. 
However, in the same field of endeavor, Luo teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure (Luo: the process proceeds to Step S208 to initiate the beam failure recovery process (such as performing random access, etc.) ... when the beam failure recovery fails [i.e., beam failure during beam failure recovery], the count value of the beam failure instance counter is initialized (Step S209), and the beam failure reset timer is initiated (Step S210).  Fig. 3B and ¶ [0099-0101]) performed in the first cell (Luo: the UE may initiate a “beam failure recovery” process: selecting a good quality beam from the measured beams, and transmitting a “beam failure recovery request” to the base station [i.e., base station in the first cell] through the uplink channel resource pre-associated with the beam.  ¶ [0004]), or in the first cell (Luo: the UE may initiate a “beam failure recovery” process: selecting a good quality beam from the measured beams, and transmitting a “beam failure recovery request” to the base station [i.e., base station in the first cell] through the uplink channel resource pre-associated with the beam.  ¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Luo above in order to avoid false beam failures. (Luo, ¶ [0012]).

Regarding claim 14, Zhang-Agiwal-Luo discloses on the features with respect to claim 10 as outlined above.
Agiwal further teaches:
wherein the first cell is a primary cell (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [i.e., primary cell] for which beam failure recovery is initiated at operation 230a.  Fig. 2a and ¶ [0088]), and the second cell is a secondary cell (Scell) (Agiwal: If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., secondary cell] configured RACH resource.  Fig. 2a and ¶ [0088]); 
wherein the primary cell comprises at least one of: a primary cell (Pcell), a Pcell in a master cell group (MCG), a primary secondary cell (PScell) in a secondary cell group (SCG) and a special cell (Spcell) (Agiwal: For DC operation the term SpCell (i.e., Special Cell) [i.e., primary cell] refers to the PCell of the MCG or the PSCell of the SCG, otherwise the term SpCell refers to the PCell.  ¶ [0011]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 10.  

Regarding claim 19, Zhang teaches:
A non-transitory computer readable storage medium storing therein a program, wherein the program is configured to be executed by a processor (Zhang: Processor 132 processes the received baseband signals and invokes different functional modules to perform features in mobile station 107. Memory 131 stores program instructions and data 134 to control the operations of mobile station 107.  Fig. 1 and ¶ [0026]) to implement steps of a method for processing beam failure, performed by a terminal, the method comprising (Zhang: the UE performs the beam-tracking failure determination.  Fig. 8 and ¶ [0051]): 
determining a beam failure recovery event (Zhang: At step 801, the UE performs the beam-tracking failure determination. At step 802, the UE determines whether the beam tracking failed ... If step 802 determines yes, the UE moves to step 803 [i.e., start of beam failure recovery process, which is the beam alignment procedure].  Fig. 8 and ¶ [0051]), wherein the beam failure recovery event comprises that an abnormality occurs (Zhang: the UE moves to step 811 and starts the beam alignment procedure. If the beam alignment procedure fails, at step 812 [i.e., abnormality occurred during beam tracking failure recovery; both beam switch request and beam alignment failed].  Fig. 8 and ¶ [0053] in a beam failure recovery procedure (Zhang: FIG. 8 shows an exemplary flow chart of the beam-switching request procedure as a recovery procedure.  Fig. 8 and ¶ [0051]);
executing a specific operation according to the beam failure recovery event (Zhang: If the beam alignment procedure fails, at step 812, the UE sends beam-tracking indicator to the higher layer [i.e., a specific operation].  Fig. 8 and ¶ [0053]).
Although Zhang teaches an UE performing a recovery procedure after determining a beam-tracking failure,  Zhang does not explicitly teach:
or at least two cells both undergo a beam failure recovery;
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell, or a new beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell; or
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a new beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure; or
wherein that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo their respective beam failure recovery, when a new beam failure occurs in the first cell and another new beam failure occurs in the second cell. 
However, in the same field of endeavor, Agiwal teaches:
or at least two cells both undergo a beam failure recovery (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [one of two cells] for which beam failure recovery is initiated at operation 230a … If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., second of two cells] configured RACH resource.  Fig. 2a and ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Agiwal above in order to provide beam failure recovery. (Agiwal, ¶ [0023]).
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell, or a new beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell; or
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a new beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure; or
wherein that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo their respective beam failure recovery, when a new beam failure occurs in the first cell and another new beam failure occurs in the second cell. 
However, in the same field of endeavor, Luo teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a new beam failure occurs in a first cell during a beam failure recovery procedure (Luo: the process proceeds to Step S208 to initiate the beam failure recovery process (such as performing random access, etc.) ... when the beam failure recovery fails [i.e., beam failure during beam failure recovery], the count value of the beam failure instance counter is initialized (Step S209), and the beam failure reset timer is initiated (Step S210).  Fig. 3B and ¶ [0099-0101]) performed in the first cell (Luo: the UE may initiate a “beam failure recovery” process: selecting a good quality beam from the measured beams, and transmitting a “beam failure recovery request” to the base station [i.e., base station in the first cell] through the uplink channel resource pre-associated with the beam.  ¶ [0004]), or in the first cell (Luo: the UE may initiate a “beam failure recovery” process: selecting a good quality beam from the measured beams, and transmitting a “beam failure recovery request” to the base station [i.e., base station in the first cell] through the uplink channel resource pre-associated with the beam.  ¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Luo above in order to avoid false beam failures. (Luo, ¶ [0012]).

Regarding claim 23, Zhang-Agiwal-Luo discloses on the features with respect to claim 19 as outlined above.
Agiwal further teaches:
wherein the first cell is a primary cell (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [i.e., primary cell] for which beam failure recovery is initiated at operation 230a.  Fig. 2a and ¶ [0088]), and the second cell is a secondary cell (Scell) (Agiwal: If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., secondary cell] configured RACH resource.  Fig. 2a and ¶ [0088]); 
wherein the primary cell comprises at least one of: a primary cell (Pcell), a Pcell in a master cell group (MCG), a primary secondary cell (PScell) in a secondary cell group (SCG) and a special cell (Spcell) (Agiwal: For DC operation the term SpCell (i.e., Special Cell) [i.e., primary cell] refers to the PCell of the MCG or the PSCell of the SCG, otherwise the term SpCell refers to the PCell.  ¶ [0011]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 19.  

Claims 3-4, 12-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Agiwal-Luo in view of Fan et.al. (US Patent Application Publication, 20190280756, hereinafter, “Fan”), further in view of Takahashi et.al. (US Patent Application Publication, 20200383165, hereinafter, “Takahashi”), and further in view of Cirik et.al. (US Patent Application Publication, 20210022053, hereinafter, “Cirik”).
Regarding claim 3, Zhang-Agiwal-Luo discloses on the features with respect to claim 1 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell; 
stopping a beam failure recovery procedure being performed in the second cell; 
stopping a beam failure recovery procedure being performed in the first cell and the second cell; 
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell; 
reporting to an upper layer the beam failure occurring in the first cell; 
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell after a beam failure recovery procedure being performed in the first cell is finished; 
ignoring the beam failure occurring in the first cell; 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell; 
performing a beam failure recovery for the beam failure occurring in the second cell; 
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Fan teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell (Fan: when a beam failure occurs … If the random access fails (i.e. “N” of block 218), the terminal device may check whether the RLF timer expires at block 225. If the RLF timer expires, the random access procedure for beam failure recovery is stopped at block 230.  Fig. 2 and ¶ [0072-0073]); 
reporting to an upper layer the beam failure occurring in the first cell (Fan: when the random access procedure for the beam failure recovery is stopped, the terminal device may generate an indication to a higher layer that the random access procedure is for the beam failure recovery.  Fig. 2 and ¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Fan above in order to implement beam failure recovery using random access. (Fan, ¶ [0003]).
Zhang-Agiwal-Luo-Fan does not explicitly teach:
in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell; 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell; 
performing a beam failure recovery for the beam failure occurring in the second cell; 
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Takahashi teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]); 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo-Fan to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).
Zhang-Agiwal-Luo-Fan-Takahashi does not explicitly teach:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell; 
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Cirik teaches:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo-Fan-Takahashi to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 4, Zhang-Agiwal-Luo-Fan-Takahashi-Cirik discloses on the features with respect to claim 3 as outlined above.
Fan further teaches:
wherein in case of reporting to the upper layer the beam failure occurring in the first cell, a radio link failure (RLF) is triggered (Fan: For the random access procedure for the beam failure recovery, there is the RLF timer to trigger the radio link failure ...  Fig. 2 and ¶ [0076]).
The rationale and motivation for adding this teaching of Fan is the same as the rationale and motivation for Claim 3.  
Takahashi further teaches:
the ignoring the beam failure occurring in the second cell comprises at least one of: 
not triggering a beam failure recovery procedure in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]); 
the ignoring the beam failure occurring in the first cell comprises at least one of: 
not triggering a beam failure recovery in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]).
The rationale and motivation for adding this teaching of Takahashi is the same as the rationale and motivation for Claim 3.  
Cirik further teaches:
the performing the beam failure recovery for the beam failure occurring in the second cell comprises at least one of: 
triggering in the first cell a beam failure recovery procedure for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 3.  

Regarding claim 12, Zhang-Agiwal-Luo discloses on the features with respect to claim 10 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell;
stopping a beam failure recovery procedure being performed in the second cell; 
stopping a beam failure recovery procedure being performed in the first cell and the second cell; 
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell; 
reporting to an upper layer the beam failure occurring in the first cell;
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell after a beam failure recovery procedure being performed in the first cell is finished; 
ignoring the beam failure occurring in the first cell; 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell; 
performing a beam failure recovery for the beam failure occurring in the second cell;
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Fan teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell (Fan: when a beam failure occurs … If the random access fails (i.e. “N” of block 218), the terminal device may check whether the RLF timer expires at block 225. If the RLF timer expires, the random access procedure for beam failure recovery is stopped at block 230.  Fig. 2 and ¶ [0072-0073]);
reporting to an upper layer the beam failure occurring in the first cell (Fan: when the random access procedure for the beam failure recovery is stopped, the terminal device may generate an indication to a higher layer that the random access procedure is for the beam failure recovery.  Fig. 2 and ¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Fan above in order to implement beam failure recovery using random access. (Fan, ¶ [0003]).
Zhang-Agiwal-Luo-Fan does not explicitly teach:
in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell; 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell; 
performing a beam failure recovery for the beam failure occurring in the second cell;
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Takahashi teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]);
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo-Fan to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).
Zhang-Agiwal-Luo-Fan-Takahashi does not explicitly teach:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell;
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Cirik teaches:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo-Fan-Takahashi to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 13, Zhang-Agiwal-Luo-Fan-Takahashi-Cirik discloses on the features with respect to claim 12 as outlined above.
Fan further teaches:
wherein in case of reporting to the upper layer the beam failure occurring in the first cell, a radio link failure (RLF) is triggered (Fan: For the random access procedure for the beam failure recovery, there is the RLF timer to trigger the radio link failure ...  Fig. 2 and ¶ [0076]).
The rationale and motivation for adding this teaching of Fan is the same as the rationale and motivation for Claim 12.  
Takahashi further teaches:
the ignoring the beam failure occurring in the second cell comprises at least one of: 
not triggering a beam failure recovery procedure in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]);
the ignoring the beam failure occurring in the first cell comprises at least one of: 
not triggering a beam failure recovery in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]).
The rationale and motivation for adding this teaching of Takahashi is the same as the rationale and motivation for Claim 12.  
Cirik further teaches:
the performing the beam failure recovery for the beam failure occurring in the second cell comprises at least one of: 
triggering in the first cell a beam failure recovery procedure for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 12.  

Regarding claim 21, Zhang-Agiwal-Luo discloses on the features with respect to claim 19 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell;
stopping a beam failure recovery procedure being performed in the second cell; 
stopping a beam failure recovery procedure being performed in the first cell and the second cell; 
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell; 
reporting to an upper layer the beam failure occurring in the first cell;
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the first cell a beam failure recovery for the beam failure occurring in the first cell after a beam failure recovery procedure being performed in the first cell is finished; 
ignoring the beam failure occurring in the first cell; 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell; 
performing a beam failure recovery for the beam failure occurring in the second cell;
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Fan teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell (Fan: when a beam failure occurs … If the random access fails (i.e. “N” of block 218), the terminal device may check whether the RLF timer expires at block 225. If the RLF timer expires, the random access procedure for beam failure recovery is stopped at block 230.  Fig. 2 and ¶ [0072-0073]);
reporting to an upper layer the beam failure occurring in the first cell (Fan: when the random access procedure for the beam failure recovery is stopped, the terminal device may generate an indication to a higher layer that the random access procedure is for the beam failure recovery.  Fig. 2 and ¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Fan above in order to implement beam failure recovery using random access. (Fan, ¶ [0003]).
Zhang-Agiwal-Luo-Fan does not explicitly teach:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell; 
performing a beam failure recovery for the beam failure occurring in the second cell;
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Takahashi teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo-Fan to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).
Zhang-Agiwal-Luo-Fan-Takahashi does not explicitly teach:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell;
performing in the second cell a beam failure recovery, and continuing performing a beam failure recovery procedure being performed in the first cell; 
performing in the second cell a beam failure recovery after a beam failure recovery procedure being performed in the first cell is finished. 
However, in the same field of endeavor, Cirik teaches:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo-Fan-Takahashi to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 22, Zhang-Agiwal-Luo-Fan-Takahashi-Cirik discloses on the features with respect to claim 21 as outlined above.
Fan further teaches:
wherein in case of reporting to the upper layer the beam failure occurring in the first cell, a radio link failure (RLF) is triggered (Fan: For the random access procedure for the beam failure recovery, there is the RLF timer to trigger the radio link failure ...  Fig. 2 and ¶ [0076]).
The rationale and motivation for adding this teaching of Fan is the same as the rationale and motivation for Claim 21.  
Takahashi further teaches:
the ignoring the beam failure occurring in the second cell comprises at least one of: 
not triggering a beam failure recovery procedure in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]);
the ignoring the beam failure occurring in the first cell comprises at least one of: 
not triggering a beam failure recovery in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]).
The rationale and motivation for adding this teaching of Takahashi is the same as the rationale and motivation for Claim 21.  
Cirik further teaches:
the performing the beam failure recovery for the beam failure occurring in the second cell comprises at least one of: 
triggering in the first cell a beam failure recovery procedure for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 21.  

Claims 7-8, 16-17, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Agiwal-Luo in view Cirik et.al. (US Patent Application Publication, 20210022053, hereinafter, “Cirik”).
Regarding claim 7, Zhang-Agiwal-Luo discloses on the features with respect to claim 1 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
wherein the specific operation comprises at least one of: 
performing in a primary cell a beam failure recovery for the primary cell; 
performing in the primary cell a beam failure recovery for a secondary cell (Scell); 
performing in a cell with a specific candidate beam a beam failure recovery for the cell, wherein a random access resource corresponding to the specific candidate beam is a contention-free random access (CFRA) resource; 
performing in the Scell a beam failure recovery for the Scell; 
performing in the Scell a beam failure recovery for the primary cell; 
performing a beam failure recovery in the primary cell and the Scell simultaneously; 
performing in the primary cell a beam failure recovery for the primary cell and after the beam failure recovery is finished, performing in the Scell a beam failure recovery for the Scell,
wherein the first cell is the primary cell and the second cell is the Scell, or the first cell is the Scell and the second cell is the primary cell. 
However, in the same field of endeavor, Cirik teaches:
wherein the specific operation comprises at least one of: 
performing in a primary cell a beam failure recovery for the primary cell (Cirik: The wireless device may perform the first BFR procedure ... on the primary cell, for example, after or in response to detecting a first beam failure on the primary cell.  Fig. 29 and ¶ [0445]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 8, Zhang-Agiwal-Luo-Cirik discloses on the features with respect to claim 7 as outlined above.
Agiwal further teaches:
wherein the performing in the primary cell the beam failure recovery for the primary cell comprises: 
in a case that multiple cells each have a candidate beam whose corresponding random access resource is a CFRA resource, performing in the primary cell the beam failure recovery for the primary cell (Agiwal: UE initiates the contention free random access procedure. UE is assigned contention free (CF) RACH resources for beam failure recovery. Specifically, the UE selects PRACH preamble and/or PRACH occasion from PCell's CF PRACH configuration at operation 1031. Selection is not based on SCell candidates beam but based on SpCell's serving beam [i.e., multiple cells with candidates beam]. The UE transmits a PRACH preamble to SpCell [i.e., primary cell (Per ¶ [0011]: the term SpCell (i.e., Special Cell) refers to the PCell [i.e., Primary Cell] of the MCG ...)] at operation 1032, and ... UE transmits Beam Failure Recovery Request at operation 1034.  Fig. 10 and ¶ [0153]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 1.  

Regarding claim 16, Zhang-Agiwal-Luo discloses on the features with respect to claim 15 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
wherein the specific operation comprises at least one of: 
performing in a primary cell a beam failure recovery for the primary cell;
performing in the primary cell a beam failure recovery for a secondary cell (Scell); 
performing in a cell with a specific candidate beam a beam failure recovery
for the cell, wherein a random access resource corresponding to the specific candidate beam is a contention-free random access (CFRA) resource; 
performing in the Scell a beam failure recovery for the Scell; 
performing in the Scell a beam failure recovery for the primary cell; 
performing a beam failure recovery in the primary cell and the Scell simultaneously; 
performing in the primary cell a beam failure recovery for the primary cell and after the beam failure recovery is finished, performing in the Scell a beam failure recovery for the Scell,
wherein the first cell is the primary cell and the second cell is the Scell, or the first cell is the Scell and the second cell is the primary cell. 
However, in the same field of endeavor, Cirik teaches:
wherein the specific operation comprises at least one of: 
performing in a primary cell a beam failure recovery for the primary cell (Cirik: The wireless device may perform the first BFR procedure ... on the primary cell, for example, after or in response to detecting a first beam failure on the primary cell.  Fig. 29 and ¶ [0445]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 17, Zhang-Agiwal-Luo-Cirik discloses on the features with respect to claim 16 as outlined above.
Agiwal further teaches:
wherein the performing in the primary cell the beam failure recovery for the primary cell comprises: 
in a case that multiple cells each have a candidate beam whose corresponding random access resource is a CFRA resource, performing in the primary cell the beam failure recovery for the primary cell (Agiwal: UE initiates the contention free random access procedure. UE is assigned contention free (CF) RACH resources for beam failure recovery. Specifically, the UE selects PRACH preamble and/or PRACH occasion from PCell's CF PRACH configuration at operation 1031. Selection is not based on SCell candidates beam but based on SpCell's serving beam [i.e., multiple cells with candidates beam]. The UE transmits a PRACH preamble to SpCell [i.e., primary cell (Per ¶ [0011]: the term SpCell (i.e., Special Cell) refers to the PCell [i.e., Primary Cell] of the MCG ...)] at operation 1032, and ... UE transmits Beam Failure Recovery Request at operation 1034.  Fig. 10 and ¶ [0153]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 10.  

Regarding claim 24, Zhang-Agiwal-Luo discloses on the features with respect to claim 19 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
wherein the specific operation comprises at least one of:
performing in a primary cell a beam failure recovery for the primary cell;
performing in the primary cell a beam failure recovery for a secondary cell (Scell);
performing in a cell with a specific candidate beam a beam failure recovery for the cell, wherein a random access resource corresponding to the specific candidate beam is a contention- free random access (CFRA) resource;
performing in the Scell a beam failure recovery for the Scell; 
performing in the Scell a beam failure recovery for the primary cell;
performing a beam failure recovery in the primary cell and the Scell simultaneously; 
performing in the primary cell a beam failure recovery for the primary cell and after the beam failure recovery is finished, performing in the Scell a beam failure recovery for the Scell, 
wherein the first cell is the primary cell and the second cell is the Scell, or the first cell is the Scell and the second cell is the primary cell. 
However, in the same field of endeavor, Cirik teaches:
wherein the specific operation comprises at least one of: 
performing in a primary cell a beam failure recovery for the primary cell (Cirik: The wireless device may perform the first BFR procedure ... on the primary cell, for example, after or in response to detecting a first beam failure on the primary cell.  Fig. 29 and ¶ [0445]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 25, Zhang-Agiwal-Luo-Cirik discloses on the features with respect to claim 24 as outlined above.
Agiwal further teaches:
wherein the performing in the primary cell the beam failure recovery for the primary cell comprises: 
in a case that multiple cells each have a candidate beam whose corresponding random access resource is a CFRA resource, performing in the primary cell the beam failure recovery for the primary cell (Agiwal: UE initiates the contention free random access procedure. UE is assigned contention free (CF) RACH resources for beam failure recovery. Specifically, the UE selects PRACH preamble and/or PRACH occasion from PCell's CF PRACH configuration at operation 1031. Selection is not based on SCell candidates beam but based on SpCell's serving beam [i.e., multiple cells with candidates beam]. The UE transmits a PRACH preamble to SpCell [i.e., primary cell (Per ¶ [0011]: the term SpCell (i.e., Special Cell) refers to the PCell [i.e., Primary Cell] of the MCG ...)] at operation 1032, and ... UE transmits Beam Failure Recovery Request at operation 1034.  Fig. 10 and ¶ [0153]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 19.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Agiwal-Luo in view of Takahashi et.al. (US Patent Application Publication, 20200383165, hereinafter, “Takahashi”).
Regarding claim 9, Zhang-Agiwal-Luo discloses on the features with respect to claim 1 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored, the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer. 
However, in the same field of endeavor, Takahashi teaches:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]), the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer (Takahashi: The MAC layer may indicate to other layers (PHY layer, RRC layer) that the random access procedure for the beam failure recovery has been canceled.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).

Regarding claim 18, Zhang-Agiwal-Luo discloses on the features with respect to claim 10 as outlined above.
Zhang-Agiwal-Luo does not explicitly teach:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored, the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer. 
However, in the same field of endeavor, Takahashi teaches:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]), the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer (Takahashi: The MAC layer may indicate to other layers (PHY layer, RRC layer) that the random access procedure for the beam failure recovery has been canceled.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Luo to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416